Title: From Thomas Jefferson to Buffon, 1 October 1787
From: Jefferson, Thomas
To: Buffon, Georges Louis Leclerc, Comte de



Sir
Paris Octob. 1. 1787.

I had the honour of informing you some time ago that I had written to some of my friends in America, desiring they would send me such of the spoils of the Moose, Caribou, Elk and deer as might throw light on that class of animals; but more particularly to send me the complete skeleton, skin, and horns of the Moose, in such condition as that the skin might be sowed up and stuffed on it’s arrival here. I am happy to be able to present to you at this moment the bones and skin of a Moose, the horns of [another] individual of the same species, the horns of the Caribou, the el[k,] the deer, the spiked horned buck, and the Roebuck of America. They all come from New Hampshire and Massachusets. I give you their popular names, as it rests with yourself to decide their real names. The skin of the Moose was drest with the hair on, but a great deal  of it has come off, and the rest is ready to drop off. The horns of the elk are remarkeably small. I have certainly seen of them which would have weighed five or six times as much. This is the animal which we call elk in the Southern parts of America, and of which I have given some description in the Notes on Virginia, of which I had the honour of presenting you a copy. I really doubt whether the flat-horned elk exists in America: and I think this may be properly classed with the elk, the principal difference being in the [horns.] I have seen the Daim, the Cerf, the Chevreuil of Europe. But the animal we call Elk, and which may be distinguished as the Round-horned elk, is very different from them. I have never seen the Brand-hirtz or Cerf d’Ardennes, nor the European elk. Could I get a sight of them I think I should be able to say to which of them the American elk resembles most, as I am tolerably well acquainted with that animal. I must observe also that the horns of the Deer, which accompany these spoils, are not of the fifth or sixth part of the weight of some that I have seen. This individual has been of three years of age, according to our method of judging. I have taken measures particularly to be furnished with large horns of our e[lk] and our deer, and therefore beg of you not to consider those now sent as furnishing a specimen of their ordinary size. I really suspect you will find that the Moose, the Round horned elk, and the American deer are species not existing in Europe. The Moose is perhaps of a new class. I wish these spoils, Sir, may have the merit of adding any thing new to the treasures of nature which [have] so fortunately come under your observation, and of which she seems [to] have given you the keys. They will in that case be some gratification to you, which it will always be pleasing to me to have procured, having the honor to be with sentiments of the most perfect esteem and respect, Sir, your most obedient & most humble servant,

Th: Jefferson

